LOAN SALE AGREEMENT BY AND BETWEEN FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF NETBANK, ALPHARETTA, GEORGIA AND LEAF FUNDING, LLC TABLE OF CONTENTS Article I Definitions 1. Definitions 1 Article II Purchase and Sale of Loans 2.1. Terms and Conditions of Sale 10 2.2. Closing and Payment of Purchase Price 10 2.3. Allocation of Payments Made on Loans 10 2.4. Adjustments to Purchase Price; Offsets Against Deposits 10 2.5. Rebates and Refunds 11 2.6. Interest Conveyed 11 2.7. Retained Claims and Release 12 2.8. Other Taxes 12 Article III Transfer of Loan(s), Collateral Documents and Servicing 3.1. Delivery of Documents 13 3.2. Recordation of Documents 16 3.3. Transfer of Servicing 16 Article IV Representation and Warranties of Buyer 4.1. Buyer's Authorization 18 4.2. Compliance with Law 18 4.3. Execution and Enforceability 18 4.4. Representations Remain True 18 Article V Covenants, Duties and Obligations of Buyer 5.1. Servicing of Loans 19 5.2. Assumption of Obligations 19 5.3. Collection Agency/Contingency Fee Agreements 19 5.4. Insured or Guaranteed Loans 19 5.5. Buyer's Due Diligence 20 5.6. Reporting to or for the Applicable Taxing Authorities 20 5.7. Loans in Litigation 20 5.8. Loans in Bankruptcy 21 i 5.9. Loan Related Insurance 22 5.10. Loans with Escrow Accounts and Security Deposits 22 5.11. Loans in which Seller was the Lead Lender in a Participated Loan 22 5.12. Contracts for Deed 22 5.13 Leases 22 5.14. Files and Records 22 5.15. Reimbursement for Use of Seller's Employees 23 5.16. Notice to Borrowers 23 5.17. Notice of Claim 24 5.18. Use of the FDIC's Name and Reservation of Statutory Powers 24 5.19. Prior Servicer Information 24 5.20. Release of Seller 24 5.21. Indemnification 25 5.22. Borrower as Buyer 25 5.23. Accounts Payable/Brokerage Commissions 25 5.24. Payment of Taxes 26 5.25. Assignment of Servicing Agreements 26 5.26. Purchase of Platform-related Assets and Liabilities 26 Article VI Loans Sold "As Is" and Without Recourse 6.1. Loans Sold "As Is" 27 6.2. No Warranties or Representations with Respect to Escrow Accounts and Security Deposits 27 6.3. No Warranties or Representations as to Amounts of Unfunded Principal 27 6.4. Disclaimer Regarding Calculation or Adjustment of Interest on any Loan 27 6.5. No Warranties or Representations with Regard to Due Diligence Data 27 6.6. Buyer's Waiver of Cause of Action 27 6.7. Intervening or Missing Assignments 28 6.8. No Warranties or Representations as to Documents 28 Article VII Repurchase by Seller at Buyer's Option 7.1. Repurchases at Buyer's Option 29 7.2. Securities Laws Right of Rescission 30 7.3. Defects not Qualifying for Repurchase 30 7.4. Notice to Seller 30 7.5. Re-delivery of Note(s), Files and Documents 31 7.6. Waiver of Buyer's Repurchase Option 31 Article VIII Notices ii 8.1. Notices 32 8.2. Article VII Notice 32 8.3. All Other Notices 32 Article IX Forfeiture of Earnest Money and Other Remedies 9.1. Failure to Close 34 Article X Miscellaneous Provisions 10.1. Severability 35 10.2. Construction 35 10.3. Survival 35 10.4. Governing Law 35 10.5. Cost, Fees and Expenses 35 10.6. Nonwaiver, Amendment and Assignment 35 10.7. Drafting Presumption 35 10.8. Controlling Agreement 35 10.9. Venue 36 10.10. Counterparts 36 10.11. Waiver of Jury Trial 36 10.12. Incorporation by Reference 36 Attachments Attachment "A"Schedule of Loans A-1 Attachment "A-1"-Schedule of Loans A-2 Attachment “A-2”-Schedule of Inchoate Agreements A-3 Attachment "B"Repurchase Percentages B-1 Attachment "C"Bill of Sale C-1 Attachment "D"Assignment and Assumption of Interests and Obligations D-1 Attachment "E"Assignment and Lost Instrument Affidavit E-1 Attachment "F"Affidavit and Assignment of Claim F-1 Attachment "G"Limited Power of Attorney G-1 Attachment “H”Servicing Agreements H-1 Attachment “I”Assignment of Leases I-1 Attachment “J”Master Assignment of Certain Loans and Leases J-1 iii LOAN SALE AGREEMENT LOAN POOL NUMBER: NBF-1-07-010 THIS AGREEMENT, entered into this day of November, 2007 by and between the Federal Deposit Insurance Corporation ("FDIC") as Receiverof NetBank, Alpharetta, Georgia (“Seller”) and LEAF Funding, LLC ("Buyer") sets forth the terms and conditions whereby Seller agrees to sell and Buyer agrees to purchase all those Loans set forth in the attached Schedule of Loans for the consideration herein stated. NOW THEREFORE, Seller and Buyer agree and represent as follows: Article I Definitions For purposes of this Agreement the following terms shall have the meanings indicated: "Accounting Records"means the general ledger and supporting subsidiary ledgers and schedules. "Advances" means the sum of all unreimbursed amounts advanced by or on behalf of the Failed Bank, Seller or Buyer for the benefit of a Borrower or a third-party advanced to meet required scheduled payments, or to protect the Noteholder's lien position or the Collateral, including payment of ad valorem taxes and hazard and forced placed insurance as permitted by the terms of any Loan sold hereunder.Advances do not include Disbursements of Principal or Corporate Advances. "Affidavit and Assignment of Claim" means an Affidavit and Assignment of Claim in the form of Attachment "F" to this Agreement. "Agreement" means this Loan Sale Agreement and the Attachments hereto. "Assignment and Assumption of Interests and Obligations" means an Assignment and Assumption of Interests and Obligations in the form of Attachment "D" to this Agreement. "Assignment and Lost Instrument Affidavit" means an Assignment and Lost Instrument Affidavit in the form of Attachment "E" to this Agreement. "Attachment" means any of the attachments to this Agreement. "Bank Closing Date" means the close of business of the Failed Bank on the date on which the Chartering Authority closed such institution. "Bid" means the offer to purchase one or more Loan Pool(s) that was submitted by Buyer and accepted by the Seller. 1 "Bid Amount" means, with respect to a Loan Pool, an amount equal to (i) the sum of the Book Values for all Loans in a Loan Pool, multiplied by (ii) the corresponding Bid Percentage. "Bid Award Date" means the date the Bid Confirmation Letter is sent to Buyer by Seller. “Bid Certification” means the document under such title provided to bidders and potential bidders as part of the Bid Package and executed or assented to by Buyer in connection with submitting a Bid. "Bid Confirmation Letter" means the letter sent to Buyer by Seller confirming acceptance of a Bid submitted by Buyer. "Bid Instructions" means the document under such title provided to bidders and potential bidders. “Bid Package” means the documents that were provided to bidders and potential bidders for the sale of the Loans, including but not limited to the following:(i) Invitation to Bid, (ii) Bid Instructions, (iii) Bid Certification, (iv) Purchaser Eligibility Certification, (v) this Agreement with all Attachments, and (vi) Loan Spreadsheet(s), all as the same may be modified, amended, revised or supplemented from time to time. "Bid Percentage" means Buyer's offer, expressed as a percentage of Book Value, to purchase a Loan Pool. "Bill of Sale" means a Bill of Sale in the form of Attachment "C" to this Agreement. “Book Value” for Loans which are leases means the outstanding balance of "gross lease receivables" and "gross lease residuals" net of "unearned discount" as reflected on the books and records of NBBF as of the Calculation Date. "Book Value" for Loans which are not leases means a Loan's unpaid principal balance as stated on the books and records of NBBF as of Bank Closing Date and adjusted by (i) subtracting payments of principal received by Seller or its predecessor on or before the Calculation Date (including any adjustments made as a result of a foreclosure sale on or before the Calculation Date as to which the Redemption Period, if any, expired on or before the Calculation Date), (ii) adding Disbursements of Principal made by Seller or its predecessor on or before the Calculation Date, and (iii) adding back any principal previously charged or written off by NBBF.Book Value for pre-computed interest Loans shall include, in addition, the amount of outstanding earned and unearned interest for such Loans.The Book Value shall not include any general or specific reserves on the books and records of NBBF. "Borrower" means any obligor, guarantor or surety of any Loan or any other party liable for the performance of obligations associated with any Loan. 2 "Business Day" means any day other than a Saturday, Sunday or federal legal holiday. "Calculation Date" means October 31, 2007, which date shall be used to calculate the Purchase Price. "Certificate re Other Taxes" means a certificate signed by the chief financial officer, chief accounting officer or other executive officer with knowledge of tax matters, or the general counsel, of Buyer certifying that under the applicable laws of (a) each relevant Foreign Jurisdiction, (b) any jurisdiction in which Buyer, its lending or other relevant office or agents may be located, or (c) any other jurisdiction,(i) no Other Taxes are payable by Seller or Buyer, or if any such Other Taxes are payable, certifying the type and amount of such taxes, the party responsible for the payment thereof, the relevant taxing authority to which payment of such Other Taxes must be made and the timing for such payment as required by applicable law, and (ii) no tax forms or other information reports are required of the Seller, or if any such forms or reports are required, certifying the type of form, the relevant taxing authority and the deadline for such form or other report. "Chartering Authority" means (i) with respect to a national bank, the Office of the Comptroller of the Currency, (ii) with respect to a federal savings association or savings bank, the Office of Thrift Supervision, (iii) with respect to a bank or savings institution chartered by a state, the agency of such state charged with primary responsibility for regulating and/or closing banks or savings institutions, as the case may be, (iv) the Corporation in accordance with 12 U.S.C. Section 1821(c), with regard to self appointment, or (v) the appropriate federal banking agency in accordance with 12 U.S.C. 1821(c)(9). "Closing" means the simultaneous delivery by Seller and Buyer of documents and funds and the performance of the other acts herein provided to be performed on the Loan Sale Closing Date in order to effect the consummation of the Loan Sale. "Collateral" means any and all collateral securing a Loan, including without limitation, any accounts receivable, inventory, property of any kind, whether real or personal (including but not limited to equipment and other physical assets), and any contract and other rights and interests of a Borrower pledged pursuant to or otherwise subject to any Collateral Document. Collateral does not include collateral which has been foreclosed on or before the Calculation Date and the Redemption Period, if any, has expired on or before the Calculation Date. "Collateral Document" means each deed of trust, mortgage, assignment of production, security agreement, assignment of security interest, personal guaranty, corporate guaranty, letter of credit, pledge agreement, collateral agreement, loan agreement or other agreement or document, whether an original or copy or whether similar to or different from those enumerated, securing in any manner the performance or payment by any Borrower of its obligations or the obligations of any other Borrower under any Note evidencing a Loan.Collateral Document does not include a deed of trust, mortgage, assignment of production, security agreement, assignment of security interest, pledge agreement or collateral agreement insofar as the collateral encumbered by such agreement has been foreclosed under such agreement on or before the Calculation Date, and the Redemption Period, if any, has expired on or before the Calculation Date. 3 "Confidentiality Agreement" means the confidentiality agreement executed or assented to by Buyer in anticipation of gaining access to the documentscomprising the Bid Package and other documents related to the sale of the Loans. "Contract for Deed" means an executory contract with a third party to convey real property. "Corporate Advances" means the payment of appraisal fees, broker opinion fees, attorney fees and associated legal fees, foreclosure fees, trustee fees, property inspection fees, property preservation and operating cost fees, tax penalties, title policies, lien search fees or any other cost that can be directly associated with the collection and servicing of a Note. "Corporation" means the Federal Deposit Insurance Corporation in its corporate capacity. "Deconversion Date" means the date Loan servicing records are transferred to the system of records of the Buyer of Pool NBF-1-07-020, which date shall be a Business Day not later than sixty (60) calendar days after the Loan Sale Closing Date. "Deficiency Balance" means the remaining unpaid principal balance of any Note purchased hereunder after crediting to it the proceeds of a foreclosure sale which occurred on or before the Calculation Date, and for which the Redemption Period, if any, expired on or before the Calculation Date. "Disbursement of Principal" means incremental funding of loan proceeds under a Note, such as in the case of a revolving credit loan or a construction loan. “Earnest Money Deposit” means the monies paid by or on behalf of Buyer to Seller prior to Loan Sale Closing Date in the amount and manner specified in the Bid Instructions contained in the Bid Package. “Failed Bank” means any depository institution (i) which owned a Loan on the date on which the Chartering Authority closed such institution and (ii) for which the Corporation has been appointed Receiver. "Foreign Loan" means a Loan regarding which the Borrower or any of the Collateral concerning the Loan is located in a country other than the United States. "Foreign Jurisdiction" means any country, other than the United States, and any subdivision or other jurisdiction of or in such other country in which a Borrower or any Collateral is located. 4 “Inchoate Agreements” means those certain loans and leases set out in Attachment “A-2” to this Agreement.The Inchoate Agreements are commercial non-real estate loans and equipment leases which, as of November 1, 2007 had not been funded by NBBF, but which, prior to November 1, 2007 either (a) have been formalized by the execution of loan, lease or other documents in which NBBF is lender, lessor or secured party, or (b) have been otherwise committed to or in the process of being committed to by NBBF as lender, lessor, or secured party. "Internal Revenue Code" means the Internal Revenue Code of 1986 of the United States, as it may be amended from time to time. “Invitation to Bid” means the document under such title provided to bidders and potential bidders as part of the Bid Package. "Limited Power of Attorney" means the Limited Power of Attorney in the form of Attachment “G” to this Agreement. "Loan(s)" means and includes: (a) any obligation evidenced by a Note or other evidence of indebtedness; (b) all rights, powers, liens or security interests of Seller in or under the Collateral Document(s); (c) any judgment founded upon a note to the extent attributable thereto and any lien arising therefrom; (d) any Contract for Deed and the real property which is subject to such Contract for Deed; (e) any lease and the related leased property, including, but not limited to, in the case of the purchase of Loan Pool NBF-1-07-010, those leases described in Attachment “I” to this Agreement; (f) all right, title and interest in and to any Deficiency Balance; and (g) any other asset or liability of whatever kind or type, all as identified on the attached Schedule of Loans, including without limitation, all rights arising therefrom or appurtenant thereto. Loan(s) do not include repossessed or foreclosed collateral (i) which was foreclosed on or before the Calculation Date and (ii) for which the Redemption Period, if any, expired on or before the Calculation Date. "Loan File" means (i) all Failed Bank documents pertaining to any Loan, either copies or originals, that are in the possession of Seller excluding the Note, renewals of the Note and Collateral Documents and (ii) any files with respect to a Loan established and maintained by Seller's employee(s) or contractor(s) responsible for the management of that Loan following the closing of the Failed Bank, excluding Seller's internal memoranda and confidential communications between Seller and its legal counsel. The Loan File does not include other files maintained by other employees or agents of Seller, such as Seller's legal counsel. "Loan Pool(s)" means one (or more) of the groups of Loans identified in the Schedule of Loans. "Loan Sale" means the sale of Loans of the Failed Bank by Seller as described in the Bid Package. 5 "Loan Sale Closing Date" means a date selected by Seller, which date shall not be later than ten (10) Business Days after the Bid Award Date. “Loan Spreadsheets” means information on the Loans provided to bidders and potential bidders as part of the Bid Package. "Mortgaged Property" means the land, fixtures and improvements, if any, securing any Loan sold to Buyer under the terms and conditions of this Agreement.Mortgaged Property does not include property repossessed or foreclosed on or before the Calculation Date as to which the Redemption Period, if any, expired on or before the Calculation Date. “NBBF” means NetBank Business Finance, a division of NetBank, Alpharetta, Georgia. "Non-Foreign Loan" means any Loan which is not a Foreign Loan. "Non-Performing Loan(s)" means any Loan which is not a lease, other than a Performing Loan. "Note" means each agreement, document and instrument evidencing a Loan, including without limitation, each promissory note, loan agreement, shared credit or participation agreement, inter-creditor agreement, letter of credit, reimbursement agreement, draft, bankers' acceptance, transmission system confirmation of transaction or other evidence of indebtedness of any kind evidencing each Loan (including loan histories, affidavits, general collection information, correspondence and comments pertaining to such obligation). "Noteholder" means the holder of a Note. "Obligations" means all obligations and commitments of Seller relating to a Loan and arising under and in accordance with the relevant Note(s) or Collateral Documents relating thereto, including without limitation the commitment to make advances of funds to or for the benefit of a Borrower. "Other Taxes" means any taxes, assessments, levies, imposts, duties, deductions, fees, withholdings or other charges of whatever nature, including interest and penalties thereon, required to be paid to any taxing authority of or in (a) any Foreign Jurisdiction, (b) any jurisdiction in which Buyer, its lending or other relevant office or agents may be located under the applicable laws of such Foreign Jurisdiction or (c) any other jurisdiction, with respect to the sale and transfer of the Loans, the Collateral Documents or the rights in the Collateral or the assignment and assumption of Obligations thereunder, including without limitation any withholding taxes payable by virtue of the sale of the Loans at a discount from Book Value and any value-added taxes.The term “Other Taxes” does not encompass the defined term “Taxes.” "Participated Loan" means any Loan subject to a shared credit, participation or similar inter-creditor agreement under which the Failed Bank was lead or agent financial depository institution or otherwise managed the credit or sold participations, or under which the Failed Bank was a participating financial depository institution or purchased participations in a credit managed by another. 6 "Platform-related Assets and Liabilities" means the assets and liabilities listed on Attachment "A-1" to this Agreement. "Performing Loan" means any Loan which is not a lease, for which the last payment of principal, interest and any escrow amounts that is required to be paid by the terms of the Note or Collateral Documents is less than sixty days past due (for matured loans, less than thirty days past due) as of the Calculation Date as shown on the Schedule of Loans attached hereto as Attachment "A," regardless of whether such Loan is in a Loan Pool consisting primarily of Performing Loans or consisting primarily of Non-Performing Loans. "Property" means the real or personal property securing any Loan contained in a Loan Pool.Property does not include property repossessed or foreclosed on or before the Calculation Date as to which the Redemption Period, if any, expired on or before the Calculation Date. "Purchase Price" means an amount equal to the sum of (i) the Bid Amount, plus (ii)any Advances made by NBBF, the Failed Bank or Seller, plus, as regards Loans which are not leases (iii) Disbursements of Principal made by Seller that are not included in the Book Value,plus (iv) interest calculated on the Book Value and at the rate payable for each Performing Loan (except those with pre-computed interest) from the interest "paid-to date" to, but not including, the Loan Sale Closing Date, plus, as regards the Loans, (v) a credit for any assumption of the liability for security deposits and escrow deposits as provided in Section 5.10, plus (vi) a credit for any net liabilities (liabilities less assets) assumed by Buyer pursuant to Sections 5.23 and 5.24, and plus or minus, only in the event of the purchase of Loan Pool NBF-1-07-010 (vii) any debit or credit, as applicable, with respect to the Platform-related Assets and Liabilities as set forth in Section 5.26.No amount with respect to unpaid interest shall be due for Non-Performing Loans. "Purchaser Eligibility Certification" means the document under such title provided to bidders and potential bidders as part of the BidPackage and executed by Buyer in connection with the Loan Sale. “Receiver” means the Federal Deposit Insurance Corporation as Receiver of NetBank. "Redemption Period" means the applicable state statutory time period, if any, during which a foreclosed owner may buy back foreclosed real property from the foreclosure sale purchaser.Not all states provide for a Redemption Period.The length of a Redemption Period may vary among the states which do provide for a Redemption Period.The law of the state in which the real property is located is the applicable law in determining whether there is a Redemption Period and if so, how long it is. 7 "Related Party" means any party related to the Borrower in the manner delineated in 26 U.S.C.A 267(b) and the regulations promulgated thereunder, as such law and regulations may be amended from time to time. "Repurchase Percentage" means the Repurchase Percentage indicated on Attachment "B" to this Agreement. "Repurchase Price" means, with respect to any Loan, an amount equal to the sum of (i) the Bid Amount, adjusted to reflect changes to Book Value in accordance with Section 2.4 hereof, for the Loan Pool containing such Loan, multiplied by the Repurchase Percentage, plus (ii) any Advances on such Loan included in the Purchase Price, plus (iii) any interest on such Loan that is not a lease included in the Purchase Price, minus (iv) the total of amounts received after the Calculation Date by Buyer for such Loan, regardless of how applied, plus (v) Advances made by Buyer, plus (vi) total Disbursements of Principal regarding such Loan which is not a lease made by Seller that are not included in the Book Value, minus, as regards the Loans, (vii) any amount credited to Buyer by Seller for security deposits and escrow deposits as provided in Section 5.10, accounts payable and brokerage commissions as provided in Section 5.23 and Taxes as provided in Section 5.24 which is attributable to the repurchased Loan.The amount to be subtracted for security deposits, escrow deposits, accounts payable, brokerage commissions and Taxes as provided in this paragraph will not be subtracted in the event Buyer has actually paid such amounts on the repurchased Loan and Buyer provides evidence satisfactory to Seller that such amounts have been paid. "Schedule ofLoans" means the list of all Loans that are the subject of this transaction appended to this Agreement as Attachment "A" and in addition, if the Buyer purchases Loan Pool NBF-1-07-010, the list of Loans appended to this Agreement as Attachment "A-1." “Servicing Agreements” means the two Servicing Agreements described on Attachment “H” to this Agreement. "Settlement Date" means a date determined by Seller upon which final adjustments will be made to the Purchase Price pursuant to Section 2.4 hereof. Any Settlement Date determined by Seller shall be a Business Day not later than one hundred eighty (180)calendar days after the Loan Sale Closing Date. "Significant Environmental Contamination" means the presence at, in or under a Mortgaged Property, at a level or in an amount that poses a threat to human health or the environment sufficient to prompt a regulator to require remediation under any federal or state law, of any substance defined as a "hazardous substance" under Section 101(14) of the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601(14), and including lead-based paint and petroleum, including crude oil or any fraction thereof that is liquid at standard conditions of temperature and pressure. 8 “Taxes” means sales taxes and personal property taxes assessed against Seller regarding the Loans, which sales taxes and personal property taxes remain unpaid by the Seller as of the Calculation Date, or become due and payable after the Calculation Date. "Transfer Documents" means the endorsements and allonges to Notes, Assignment and Lost Instrument Affidavits (if applicable), assignments, deeds and other documents of assignment, conveyance or transfer required under the laws of any jurisdiction within the United States to evidence the transfer to Buyer of the Loans, the Collateral Documents and Seller’s rights with respect to the Loans and the Collateral. Transfer Documents do not include this Agreement, the Bill of Sale, and the Assignment and Assumption of Interests and Obligations. "Uniform Commercial Code" means the uniform law governing commercial transactions as adopted by the State of New York. 9 Article II Purchase and Sale of Loans 2.1.
